      6:20-cv-00422-JFH Document 3 Filed in ED/OK on 12/14/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

TRACY ERROL COURTNEY,                            )
                                                 )
                              Plaintiff,         )
                                                 )
v.                                               )          No. CIV 20-422-JFH
                                                 )
HATTEI COURTNEY,                                 )
                                                 )
                              Defendant.         )

                                  OPINION AND ORDER

       On November 19, 2020, Plaintiff, a pro se state prisoner who is incarcerated at

Joseph Harp Correctional Center in Lexington, Oklahoma, brought this action under the

authority of 42 U.S.C. § 1983 [Dkt. No. 1]. The sole defendant listed in the incomplete

complaint is Hattei Courtney, an allegedly unemployed citizen of Tulsa, Oklahoma, who

did not act under color of state law, a requirement of § 1983. 1 Id. at 1. Plaintiff alleges

Ms. Courtney stole his antique money and his antique sports cards. Id. at 2.

       The proper venue for Plaintiff’s action is in the “judicial district in which any

defendant resides” or the “judicial district in which a substantial part of the events or

omissions giving rise to the claim occurred.” 28 U.S.C. § 1391(b)(1-2). While it is unclear

where a substantial part of the events in this case occurred, Plaintiff claims the defendant




1
   “Section 1983 provides a federal civil remedy for the ‘deprivation of any rights, privileges, or
immunities secured by the Constitution’ by any person acting under color of state law.” McCarty
v. Gilchrist, 646 F.3d 1281, 1285 (10th Cir. 2011) (quoting 42 U.S.C. § 1983). If venue had been
proper in this Court, this action would have been dismissed for lack of subject-matter
jurisdiction, because the defendant did not act under color of state law.
      6:20-cv-00422-JFH Document 3 Filed in ED/OK on 12/14/20 Page 2 of 2




is a citizen of Tulsa County, Oklahoma, which is within the territorial jurisdiction of the

Northern District of Oklahoma. Because proper venue does not lie in this district, this

action is DISMISSED WITHOUT PREJUDICE, pursuant to 28 U.S.C. § 1406(a).

       IT IS SO ORDERED this 14th day of December 2020.

                                             _____________________________________
                                             JOHN F. HEIL, III
                                             UNITED STATES DISTRICT JUDGE




                                             2
